DETAILED ACTION
This action is responsive to application filed on 06/24/2020. Claims 1-20 are pending and being considered. Claims 1, 8 and 15 are independent. Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application is a continuation in part of and claims the priority benefit of U.S. patent application 16/404,655 filed May 6, 2019, which is a continuation in part and claims the priority benefit of U.S. patent application 16/397,935 filed April 29, 2019. The present application also claims the priority benefit of U.S. provisional application 62/942,811 filed December 3, 2019. The disclosure of all of the foregoing applications are incorporated herein by reference. 

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 08/25/2020, 01/21/2021, 04/23/2021, 10/13/2021, 01/11/2022 and 07/05/2022 were filed on or after the mailing date of the application no.16/911,111 filed on 06/24/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of Applicant’s IDS form 1449 filed on 08/25/2020, 01/21/2021, 04/23/2021, 10/13/2021, 01/11/2022 and 07/05/2022 are attached to the instant office action.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites phrases which can be implied, such as “The present disclosure relates …”, and later on recites “Methods and apparatus consistent with the present disclosure…”, which should be avoided.  Correction is required.  See MPEP § 608.01(b).

Specification
The use of the term, such as “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
2.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “verification code” and “validation code”. Examiner notes that the immediate disclosure (In Para. [0012-0014]) describes an electronic device…. that receives a verification code from the registration computer that was sent over a communication channel. The registration computer then stores the validation code sent to the electronic device for later use. Next, the electronic device securely sends the verification code received over the communication channel to the registration computer over the first type of communication interface. The registration computer then compares the validation code received via the first type of communication interface with the stored validation code”, which is unclear. Examiner also finds insufficient antecedent basis for “the validation code” as disclosed in the specification. Therefore, the specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, that requires the specification to be written in “full, clear, concise, and exact terms.”.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 (Last Limitation): the claim recites “wireless mesh node”, which should read as “wireless mesh node device”, as previously recited in lines 4 and 8 of the claim.
Independent claims 8 and 15 are objected for the same reasons as mentioned above for the independent claim 1.
Claims 2-7, 9-14 and 16-20 are likewise objected since they depend on and/or carries the deficiencies of the parent claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, the claim is directed to “A method for securing communications in a wireless mesh network…”. And comprises steps, that should corresponds to what appears the functions of such claimed “a wireless mesh network”. However, while the claims use functional language to add further description to some structure or action, for example how elements or steps tie together, or to provide context to claim elements, the claim language in those steps states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results), which is unclear. The structure, material or act in the claim that is connected to the recited function are not performed by any structure recited in the claim. The boundaries of the steps directed to functional language are unclear because the claim does not provide a discernable boundary on what might performs the function in such wireless mesh network.
In particular, claim 8 recites “establishing a secure communication session with a registration computer via a first type of communication interface;”. The limitation “establishing a secure communication session with a registration computer via a first type of communication interface;” as recited in the claim is indefinite because it is not clearly defined as to who/what is “establishing” a secure communication session with he claimed registration computer. Therefore, the limitation is unclear.
The claim 8 further recites “communicating with a wireless mesh node device via a second type of communication interface;”. The limitation “communicating with a wireless mesh node device via a second type of communication interface;” as recited in the claim is indefinite because it is not clearly defined as to who/what is “communicating” with a wireless mesh node device. Therefore, the limitation is unclear.
The claim 8 further recites “receiving a verification code that was transmitted from the registration computer via a communication channel,”. The limitation “receiving a verification code …” as recited in the claim is indefinite because it is not clearly defined as to who/what is “receiving” a verification code. Further, the limitation recites “receiving a verification code that was transmitted from the registration computer”, which is indefinite because in the claim the registration computer does not appear to be transmitting a verification code prior to the recited limitation for “receiving a verification code that was transmitted from the registration computer”, as to provide proper antecedence basis for the limitation in question. Therefore, the limitation is unclear.
The claim 8 further recites “wherein the registration computer receives the verification code transmitted via the first type of communication interface”. The limitation “wherein the registration computer receives the verification code transmitted via the first type of communication interface” as recited in the claim is indefinite because it is not clearly defined as to who/whom the registration computer “receives” the verification code from and/or who/what “transmitted” the verification code, it is unclear if intended to receive by itself as previously the claim recited “a verification code that was transmitted from the registration computer…:” then recites “the registration computer receives the verification code transmitted”. Therefore, the limitation is unclear indefinite.
The claim 8 further recites “securely transmitting the verification code to the registration computer via the first type of communication interface,”. The limitation “securely transmitting the verification code to the registration computer via the first type of communication interface” as recited in the claim is indefinite because it is not clearly defined as to who/what is securely “transmitting” the verification code. Therefore, the limitation is unclear.
The claim 8 further recites “sending registration information to the registration computer that includes information unique to the wireless mesh node,”. The limitation “sending registration information to the registration computer …” as recited in the claim is indefinite because it is not clearly defined as to who/what is “sending” the registration information to the registration computer. Therefore, the limitation is unclear.
The claim 8 further recites limitation(s) “wherein the registration computer … validates the electronic device …;” in line 8-10 of the claim. There is insufficient antecedent basis for “the electronic device” in the claim. Examiner notes that the claim only recites a registration computer that transmits and/or receives a verification code, and does not recite “an electronic device” that receives and/or transmit the verification code. Therefore, the limitation is unclear.
The claim 8 further recites limitation(s) “wherein the registration computer … validates the electronic device by identifying that the retained verification code matches the verification code received via the first type of communication interface;” in lines 8-12 of the claim. There is insufficient antecedent basis for “the retained verification code” in the claim. Examiner notes that the claim only recites a registration computer that transmits and/or receives a verification code, and does not recite to “retain” the verification code. Therefore, the limitation is unclear.
Regarding claim 9, the claim recites limitation "sending information unique to a wireless mesh point to the registration computer” in lines 1-2 of the claim. The limitation is indefinite because it does not define who/what is “sending” the information unique to a wireless mesh point to the registration computer. Therefore, the limitation is unclear. 
The claim further recites “the registration information”, which has not been previously defined. Therefore, there is insufficient antecedent basis for “the registration information”. Examiner notes that the claim recites “sending configuration information to the registration computer, wherein the registration computer stores the registration information in a database”, which is unclear.
Dependent claims 10-14 are likewise rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite since they depend on and/or carries the deficiencies of the parent claims.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over WAKAI; Ryohei (US 2018/0189507 A1), hereinafter (Wakai), in view of Grajek et al. (US 2018/0124039 A1), hereinafter (Grajek).

Regarding claim 1, Wakai teaches a system for securing communication pathways in a wireless mesh network, the system comprising (Wakai, Para. [0059], discloses that devices included in camera system 5 can communicate data with each other through network 8. The communication path using network 8 may be, for example, a communication path encrypted with a secure sockets layer (SSL). In this case, the security of the data to be communicated is improved): a registration computer (Wakai, Figs. 1 & 5 and Para. [0057], discloses a management server 30 (hereinafter, a registration computer)); a wireless mesh node device (Wakai, Fig. 4 and Para. [0070], discloses a camera 20 (hereinafter, a wireless mesh node device)); and an electronic device that (Wakai, Figs. 2-3 and Para. [0067], discloses PCs 10 and 10A download, install, and execute the application. Further, as an information processing device, a smartphone or a tablet terminal may be used, instead of PCs 10 and 10A (hereinafter, PC 10 or PC 10A or smartphone represents as an electronic device)), establishes a secure communication session with the registration computer via a first type of communication interface (Wakai, Para. [0147-0150], discloses that communication steps (T1-T4) in Fig. 13 illustrates to establish a secure communication session between the PC 10 and the management server 30 by sending user registration request (T1; including mail address and password) and/or login request (T3; including mail address and password) to the management server 30 via a communication interface, as disclosed in Para. [0083], wherein the management server includes a communication interface (i.e., a first type of communication interface) for communicating with another communication devices (i.e., PC 10)), communicates with the wireless mesh node device via a second type of communication interface (Wakai, Para. [0058-0059] discloses that the devices (such as camera 20 and PC 10) included in camera system 5 can communicate data with each other through network 8, and as disclosed in Para. [0071], wherein the camera 20 includes a communication interface (i.e., a second type of communication interface) for communicating with another communication devices (i.e., PC 10)), receives a verification code that was transmitted from the registration computer via a communication channel, Wakai, Fig. 13 and Para. [0150], discloses that the communication unit 38 of the management server issues and/or sends a session ID (hereinafter, verification code) to PC10, as depicted in step (T4) of Fig. 13. Wherein, the session ID is managed in association with the user ID), securely transmits the verification code to the registration computer via the first type of communication interface (Wakai, Para. [0151], discloses that, at step (T5), PC 10 transmits a camera registration request (including session ID) to the management server, and as disclosed in Para. [0083], wherein the management server includes a communication interface (i.e., a first type of communication interface) for communicating with another communication devices (i.e., PC 10), and as disclosed in Para. [0059], wherein the devices (such as PC 10, camera 20 and management server 30) included in camera system 5 communicate data with each other through a communication path encrypted with a secure sockets layer (SSL). That improves the security of the data to be communicated over network 8), wherein the registration computer receives the verification code transmitted via the first type of communication interface Wakai, Para. [0152], discloses that the communication unit 38 of the management server 30 receives a camera registration request (including camera name, camera URL, session ID) from the PC 10, and as disclosed in Para. [0083], wherein the management server includes a communication interface (i.e., a first type of communication interface) for communicating with another communication devices (i.e., PC 10)), and sends registration information to the registration computer that includes information unique to the wireless mesh node (Wakai, Para. [0151], discloses that, at step (T5), the PC 10 transmits a camera registration request (including camera name, camera URL, session ID) to the management server, and as disclosed in Para. [0152], In management server 30, when communication unit 38 receives a camera registration request from the PC 10, camera management unit 32 performs camera registration. In the camera registration, camera management unit 32 retains a camera ID for identifying camera 20 based on the camera registration request, a URL (camera URL) for accessing camera 20 through the network, the user ID which is information on the owner of camera 20, and information on the name (camera name) of camera 20 in table 52 (as shown in Fig. 8)), wherein the wireless mesh node is allowed to join a wireless mesh network based on the receipt of the unique mesh node information (Wakai, Fig. 13 and Para. [0153], discloses that, at step (T6), the communication unit 38 of the management server 30 sends a connection confirmation to the camera URL designated by the camera registration request. In a case where camera 20 is normally connected, communication unit 38 receives a camera connection response from camera 20 (T7). Then, at step (T8), communication unit 38 of the management server 30 returns the camera registration completion to PC 10).  
Wakai fails to explicitly disclose but Grajek teaches wherein the registration computer also retains a copy of the transmitted verification code (Grajek, Para. [0096], discloses that the one-time password (hereinafter, the verification code), before being sent to the user computing device, regardless of the method that it is being sent to the user, may be stored by the authentication system, and as disclosed in Para. [0032], wherein the user computing devices may individually or collectively communicate with a number of other computing devices connected to the Internet (or over a network 120), e.g., router, authentication system 102 (or “authentication server” or “authentication service”)), wherein the registration computer validates the electronic device by identifying that the retained verification code matches the verification code received via the first type of communication interface (Grajek, Para. [0055], discloses that a user computing device may be authenticated using a one-time password, as disclosed in Para. [0026 or 0096], wherein the authentication system 102 directly or indirectly communicates with the user and conducts the delivery of the one-time password in an out-of-band channel. Once communicated to the user, this randomly generated string (OTP) may then be returned by the user computing device (i.e., by clicking on the link in his email, or typing in the one-time password via the authentication system's web interface) to the authentication system through the web and may be compared to the stored one-time password that was originally sent. If they are the same then the additional factor of authentication is successful, and as disclosed in Fig. 12 and Para. [0168 and 0171], wherein the system may send messages and/or receive messages via communication interface 1218 (such as 802.11)),
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Grajek’ into the teachings of ‘Wakai’, with a motivation wherein the registration computer validates the electronic device by identifying that the retained verification code matches the received verification code, as taught by Grajek, in order to increase security of the network resources (or devices) by utilizing multi-factor authentication and to protect network resources from hackers; Grajek, Para. [0003-0004].

Regarding claim 2, Wakai as modified by Grajek teaches the system of claim 1, wherein Wakai further teaches further comprising a wireless mesh point (Wakai, Fig. 2 and Para. [0058], discloses a camera 20b (hereinafter, a wireless mesh point with reference to Para. [0028] of the immediate disclosure wherein the term "mesh node" may be used to refer to either a mesh portal or a mesh point)), wherein the electronic device also sends information unique to the wireless mesh point to the registration computer (Wakai, Para. [0151-0152], discloses that communication step (T5) in Fig. 13 illustrates to send, from PC 10 to the management server 30, a registration request for camera 20 (herein camera 20 referred to as cameras 20a, 20b, and 20c located within store 3, see Fig. 2 and Para. [0058]) by using the session ID, as depicted in Fig. 13, the registration request (T5) for camera 20 (referred as cameras 20a, 20b, and 20c) includes camera name, camera URL, session ID, and as disclosed in Para. [0150], wherein the session ID is managed in association with the user ID (which is information on the owner of camera 20, as disclosed in Para. [0152])) and the wireless mesh point is allowed to join the wireless mesh network based on the receipt of the unique wireless mesh point information (Wakai, Fig. 13 and Para. [0152], discloses that in management server 30, when communication unit 38 receives a registration request for camera 20 (referred to as cameras 20a, 20b, 20c, see Para. [0058]) from PC 10, camera management unit 32 performs camera registration. In the camera registration, camera management unit 32 retains a camera ID for identifying camera 20 based on the camera registration request, a URL (camera URL) for accessing camera 20 through the network, the user ID which is information on the owner of camera 20, and information on the name (camera name) of camera 20 in table 52. As the user ID, the value associated with the session ID is used, and as disclosed in Para. [0153], the communication unit 38 (of the management server 30) then sends a connection confirmation to the camera URL designated by the camera registration request (T6). In a case where camera 20 is normally connected, communication unit 38 receives a camera connection response from camera 20 (T7). Then, communication unit 38 returns the camera registration completion to PC 10 (T8)).  

Regarding claim 3, Wakai as modified by Grajek teaches the system of claim 2, wherein Wakai further teaches further comprising a database that stores registration information that identifies that the wireless mesh node and the wireless mesh point are part of a wireless mesh network of a particular customer (Wakai, Fig. 8 and Para. [0121-0124], discloses an example of registered contents of table 52 in which camera information managed by management server 30 is registered. Table 52 is managed by camera management unit 32 in management server 30. In table 52, for example, a camera ID, a Uniform Resource Locator (URL), a user ID, and a camera name are registered for each camera 20 as camera information. For example, camera’s with camera ID “1101” thru “1104” are associated with a particular user ID “1001”).  

Regarding claim 5, Wakai as modified by Grajek teaches the system of claim 1, wherein Wakai fails to explicitly disclose but Grajek teaches the communication channel receives an email that includes the verification code (Grajek, Para. [0056 or 0095], discloses that the authentication may comprise a one-time password sent through an email. For example, an email address associated with the user may be looked up in enterprise directory 104 (or provided as a parameter via the redirect (1) 201). This email address may be used to send the user a one-time password).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Grajek’ into the teachings of ‘Wakai’, with a motivation wherein the communication channel receives an email that includes the verification code, as taught by Grajek, in order to authenticate the user computing device by using the one-time password and increase security of the network resources (or devices) by utilizing multi-factor authentication; Grajek, Para. [0003 and 0055].

Regarding claim 6, Wakai as modified by Grajek teaches the system of claim 1, wherein Wakai fails to explicitly disclose but Grajek teaches the communication channel receives a text message that includes the verification code (Grajek, Para. [0026 or 0095 or 0112], discloses that the authentication system may send a generated one-time password by an SMS/text message to the mobile phone).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Grajek’ into the teachings of ‘Wakai’, with a motivation wherein the communication channel receives a text message that includes the verification code, as taught by Grajek, in order to authenticate the user computing device by using the one-time password and increase security of the network resources (or devices) by utilizing multi-factor authentication; Grajek, Para. [0003 and 0055].

Regarding claim 7, Wakai as modified by Grajek teaches the system of claim 1, wherein Wakai fails to explicitly disclose but Grajek teaches the communication channel receives an audio message that includes the verification code (Grajek, Para. [0057 or 0095], discloses that another example would be a telephone call or help desk call initiated by the authentication system. The user may receive over the telephone the audio sound (spoken or spelled by a computer or help desk person) of a word representing a one-time password).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Grajek’ into the teachings of ‘Wakai’, with a motivation wherein the communication channel receives an audio message that includes the verification code, as taught by Grajek, in order to authenticate the user computing device by using the one-time password and increase security of the network resources (or devices) by utilizing multi-factor authentication; Grajek, Para. [0003 and 0055].


Regarding claim 8, Wakai teaches a method for securing communications in a wireless mesh network, the method comprising (Wakai, Para. [0059], discloses that devices included in camera system 5 can communicate data with each other through network 8. The communication path using network 8 may be, for example, a communication path encrypted with a secure sockets layer (SSL). In this case, the security of the data to be communicated is improved): establishing a secure communication session with a registration computer via a first type of communication interface (Wakai, Para. [0147-0150], discloses that communication steps (T1-T4) in Fig. 13 illustrates to establish a secure communication session between the PC 10 (hereinafter, electronic device) and the management server 30 (hereinafter, registration computer) by sending user registration request (T1; including mail address and password) and/or login request (T3; including mail address and password) to the management server 30 via a communication interface, as disclosed in Para. [0083], wherein the management server includes a communication interface (i.e., a first type of communication interface) for communicating with another communication devices (such as, the PC 10)); communicating with a wireless mesh node device via a second type of communication interface (Wakai, Para. [0058-0059] discloses that the devices (such as camera 20 and PC 10) included in camera system 5 can communicate data with each other through network 8, and as disclosed in Para. [0071], wherein the camera 20 includes a communication interface (i.e., a second type of communication interface) for communicating with another communication devices (such as, the PC 10)); receiving a verification code that was transmitted from the registration computer via a communication channel (Wakai, Fig. 13 and Para. [0150], discloses that the communication unit 38 of the management server issues and sends a session ID (hereinafter, verification code) to the PC10, as depicted in step (T4) of the Fig. 13. Wherein, the session ID is managed in association with the user ID), wherein the registration computer receives the verification code transmitted via the first type of communication interface Wakai, Para. [0152], discloses that the communication unit 38 of the management server 30 receives a camera registration request (including camera name, camera URL, session ID) from the PC 10); securely transmitting the verification code to the registration computer via the first type of communication interface, Wakai, Para. [0151], discloses that, at step (T5), PC 10 transmits a camera registration request (including camera name, camera URL, session ID) to the management server, and as disclosed in Para. [0083], wherein the management server includes a communication interface (i.e., a first type of communication interface) for communicating with another communication devices (i.e., PC 10), and as disclosed in Para. [0059], wherein the devices (such as PC 10, camera 20 and management server 30) included in camera system 5 communicate data with each other through a communication path encrypted with a secure sockets layer (SSL). That improves the security of the data to be communicated over network 8), and sending registration information to the registration computer that includes information unique to the wireless mesh node (Wakai, Para. [0151], discloses that, at step (T5), the PC 10 transmits a camera registration request (including camera name, camera URL, session ID) to the management server, and as disclosed in Para. [0152], In management server 30, when communication unit 38 receives a camera registration request from the PC 10, camera management unit 32 performs camera registration. In the camera registration, camera management unit 32 retains a camera ID for identifying camera 20 based on the camera registration request, a URL (camera URL) for accessing camera 20 through the network, the user ID which is information on the owner of camera 20, and information on the name (camera name) of camera 20 in table 52 (as shown in Fig. 8)), wherein the wireless mesh node is allowed to join a wireless mesh network based on the receipt of the unique mesh node information (Wakai, Fig. 13 and Para. [0153], discloses that, at step (T6), the communication unit 38 of the management server 30 sends a connection confirmation to the camera URL designated by the camera registration request. In a case where camera 20 is normally connected, communication unit 38 receives a camera connection response from camera 20 (T7). Then, at step (T8), communication unit 38 of the management server 30 returns the camera registration completion to PC 10).  
Wakai fails to explicitly disclose but Grajek teaches wherein the registration computer validates the electronic device by identifying that the retained verification code matches the verification code received via the first type of communication interface (Grajek, Para. [0055], discloses that a user computing device may be authenticated using a one-time password, as disclosed in Para. [0026 or 0096], wherein the authentication system 102 directly or indirectly communicates with the user and conducts the delivery of the one-time password in an out-of-band channel. Once communicated to the user, this randomly generated string (OTP) may then be returned by the user computing device (i.e., by clicking on the link in his email, or typing in the one-time password via the authentication system's web interface) to the authentication system through the web and may be compared to the stored one-time password that was originally sent. If they are the same then the additional factor of authentication is successful, and as disclosed in Fig. 12 and Para. [0168, 0171, 0175], wherein the system may send messages and/or receive messages via communication interface 1218 (such as 802.11)), and
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Grajek’ into the teachings of ‘Wakai’, with a motivation wherein the registration computer validates the electronic device by identifying that the retained verification code matches the received verification code, as taught by Grajek, in order to increase security of the network resources (or devices) by utilizing multi-factor authentication and to protect network resources from hackers; Grajek, Para. [0003-0004].

Regarding claims 9-10 and 12-14, the claims are drawn to the method corresponding to the system of using same as claimed in claims 2-3 and 5-7, respectively. Therefore, the rejection(s) set forth above with respect to the system claims 2-3 and 5-7 is equally applicable to the claims 9-10 and 12-14 of the method, respectively.

Regarding claim 15, Wakai teaches a non-transitory computer-readable storage medium having embodied thereon a program executable by a processor for implementing a method for securing communications in a wireless mesh network, the method comprising (Wakai, Para. [0061], discloses that the CPU or the DSP executes various programs (for example, an operating system (OS), a middleware program, and an application program) retained in the ROM or the RAM, and as disclosed in Para. [0059], improves the security of the data communicated over communication path using network 8, for example, a communication path encrypted with a secure sockets layer (SSL)): establishing a secure communication session with a registration computer via a first type of communication interface (Wakai, Para. [0147-0150], discloses that communication steps (T1-T4) in Fig. 13 illustrates to establish a secure communication session between the PC 10 and the management server 30 by sending user registration request (T1; including mail address and password) and/or login request (T3; including mail address and password) to the management server 30 via a communication interface, as disclosed in Para. [0083], wherein the management server includes a communication interface (i.e., a first type of communication interface) for communicating with another communication devices (i.e., PC 10)); communicating with a wireless mesh node device via a second type of communication interface (Wakai, Para. [0058-0059] discloses that the devices (such as camera 20 and PC 10) included in camera system 5 can communicate data with each other through network 8, and as disclosed in Para. [0071], wherein the camera 20 includes a communication interface (i.e., a second type of communication interface) for communicating with another communication devices (i.e., PC 10)); receiving a verification code that was transmitted from the registration computer via a communication channel, Wakai, Fig. 13 and Para. [0150], discloses that the communication unit 38 of the management server issues and/or sends a session ID (hereinafter, verification code) to PC10, as depicted in step (T4) of Fig. 13. Wherein, the session ID is managed in association with the user ID); securely transmitting the verification code to the registration computer via the first type of communication interface (Wakai, Para. [0151], discloses that, at step (T5), PC 10 transmits a camera registration request (including camera name, camera URL, session ID) to the management server, and as disclosed in Para. [0083], wherein the management server includes a communication interface (i.e., a first type of communication interface) for communicating with another communication devices (i.e., PC 10), and as disclosed in Para. [0059], wherein the devices (such as PC 10, camera 20 and management server 30) included in camera system 5 communicate data with each other through a communication path encrypted with a secure sockets layer (SSL). That improves the security of the data to be communicated over network 8), wherein the registration computer receives the verification code transmitted via the first type of communication interface Wakai, Para. [0152], discloses that the communication unit 38 of the management server 30 receives a camera registration request (including camera name, camera URL, session ID) from the PC 10, and as disclosed in Para. [0083], wherein the management server includes a communication interface (i.e., a first type of communication interface) for communicating with another communication devices (i.e., PC 10)), and sending registration information to the registration computer that includes information unique to the wireless mesh node (Wakai, Para. [0151], discloses that, at step (T5), the PC 10 transmits a camera registration request (including camera name, camera URL, session ID) to the management server, and as disclosed in Para. [0152], In management server 30, when communication unit 38 receives a camera registration request from the PC 10, camera management unit 32 performs camera registration. In the camera registration, camera management unit 32 retains a camera ID for identifying camera 20 based on the camera registration request, a URL (camera URL) for accessing camera 20 through the network, the user ID which is information on the owner of camera 20, and information on the name (camera name) of camera 20 in table 52 (as shown in Fig. 8)), wherein the wireless mesh node is allowed to join a wireless mesh network based on the receipt of the unique mesh node information (Wakai, Fig. 13 and Para. [0153], discloses that, at step (T6), the communication unit 38 of the management server 30 sends a connection confirmation to the camera URL designated by the camera registration request. In a case where camera 20 is normally connected, communication unit 38 receives a camera connection response from camera 20 (T7). Then, at step (T8), communication unit 38 of the management server 30 returns the camera registration completion to PC 10).  
Wakai fails to explicitly disclose but Grajek teaches wherein the registration computer also retains a copy of the transmitted verification code (Grajek, Para. [0096], discloses that the one-time password (hereinafter, the verification code), before being sent to the user computing device, regardless of the method that it is being sent to the user, may be stored by the authentication system, and as disclosed in Para. [0032], wherein the user computing devices may individually or collectively communicate with a number of other computing devices connected to the Internet (or over a network 120), e.g., router, authentication system 102 (or “authentication server” or “authentication service”)), wherein the registration computer validates the electronic device by identifying that the retained verification code matches the verification code received via the first type of communication interface (Grajek, Para. [0055], discloses that a user computing device may be authenticated using a one-time password, as disclosed in Para. [0026 or 0096], wherein the authentication system 102 directly or indirectly communicates with the user and conducts the delivery of the one-time password in an out-of-band channel. Once communicated to the user, this randomly generated string (OTP) may then be returned by the user computing device (i.e., by clicking on the link in his email, or typing in the one-time password via the authentication system's web interface) to the authentication system through the web and may be compared to the stored one-time password that was originally sent. If they are the same then the additional factor of authentication is successful, and as disclosed in Fig. 12 and Para. [0168 and 0171], wherein the system may send messages and/or receive messages via communication interface 1218 (such as 802.11)),
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Grajek’ into the teachings of ‘Wakai’, with a motivation wherein the registration computer validates the electronic device by identifying that the retained verification code matches the received verification code, as taught by Grajek, in order to increase security of the network resources (or devices) by utilizing multi-factor authentication and to protect network resources from hackers; Grajek, Para. [0003-0004].

Regarding claims 16-17 and 19-20, the claims are drawn to the non-transitory computer-readable storage medium corresponding to the system of using same as claimed in claims 2-3 and 5-7, respectively. Therefore, the rejection(s) set forth above with respect to the system claims 2-3 and 5-7 is equally applicable to the claim 18 of the non-transitory computer-readable storage medium, respectively.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WAKAI; Ryohei (US 2018/0189507 A1), hereinafter (Wakai), in view of Grajek et al. (US 2018/0124039 A1), hereinafter (Grajek), and further in view of Holland et al. (US 2017/0346836 A1), hereinafter (Holland).

Regarding claim 4, Wakai as modified by Grajek teaches the system of claim 1, wherein Wakai as modified by Grajek fails to disclose but Holland teaches further comprising one or more low power wireless communication components at the wireless mesh node that are compatible with the second type of communication interface at the electronic device (Holland, Para. [0046], discloses that the IoT devices 101-105 are ultra low-power devices (i.e., BTLE-enabled IoT devices, as disclosed in Para. [0205]) capable of operating for extended periods of time on battery power (e.g., years), and as disclosed in Para. [0088], wherein the IoT device 601 and mobile device 611 establishes a local wireless communication channel using a low power wireless standard such as BTLE, and/or see also Fig. 3 and Para. [0061], wherein a local communication interface 303 and antenna 311 establishes local communication channels with each of the IoT devices 101-105. As mentioned above, in one embodiment, the local communication interface 303 antenna 311 implements the Bluetooth LE standard).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Holland’ into the teachings of ‘Wakai’ as modified by ‘Grajek’, with a motivation wherein the system further comprising one or more low power wireless communication components at the wireless mesh node that are compatible with the second type of communication interface at the electronic device, as taught by Holland, in order to conserve power, wherein the local communication channels 130 may be implemented using a low-power wireless communication technology such as Bluetooth Low Energy (LE) to establish a secure communication channel between any two BT-enabled devices; Holland, Para. [0046 and 0220].

Regarding claim 11, the claim is drawn to the method corresponding to the system of using same as claimed in claim 4. Therefore, the rejection(s) set forth above with respect to the system claim 4 is equally applicable to the claim 11 of the method.

Regarding claim 18, the claim is drawn to the non-transitory computer-readable storage medium corresponding to the system of using same as claimed in claim 4. Therefore, the rejection(s) set forth above with respect to the system claim 4 is equally applicable to the claim 18 of the non-transitory computer-readable storage medium.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496